Case 8:19-mc-00699 Document 1-38 Filed 12/06/19 Page 1 of 2




                   Exhibit 33
       Case 8:19-mc-00699 Document 1-38 Filed 12/06/19 Page 2 of 2

JUNE                                     2013        2013                                  JUNE




             MAY               JUNE                 JULY                 л13си5т
             м    б 3 20 2?    м       З IO 17 24   M I     в IO 22 29   ы    5 52 19 26
             T    7 14 21 28   T       4 II 18 25   T 2     9 Іб 23 30   T    б 13 2027
             WI 8152229        W       5 І2 і9г6    W 3    10172431      W    7142128
             т 2 9 ьь 23 30    т       ь 53 г0 г7   т 4    и 1в 25       т І 8 15 22 29
             F 3 10;72431      F       7142128      F 5    12 1926       F 2 9 162330
             5 4 II 18 25      5   I   8 15 22 29   5 6    1Э 20 27      5 3 10 11 24 31
             S 5 12 19 26      5   2   9 16 2Э э0   5 7    54 21 28      5 4 11 18 25
